Title: To Thomas Jefferson from Thomas Pinckney, 6 April 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 6th. April 1793.

I inclose the Copy of a Letter from Mr. Holloway an Engraver here who by the Enquiries I have made would answer very well as Engraver to our Mint. He would be satisfied with the Salary annexed to that Office, but wishes to have some Engagement that a Provision will be made him for life in case old Age or Infirmity should incapacitate him from continuing the Duties of his Office. He has a Brother also whom he wishes to carry with him to America every way qualified according to his account for any Office in the Bank, having been employed many Years in the Bank of England; if a Person is wanted for our Bank well acquainted with the mode of transacting Business here I will make the necessary Enquiries concerning him and if judged expedient endeavour to engage him for our Establishment. I have the honor to be with great respect Dear Sir Your most obedient and most humble Servant

Thomas Pinckney

